Exhibit 10.8

 



SUBSCRIPTION AGREEMENT

 

________________, 2019

MTech Acquisition Corp.

10124 Foxhurst Court

Orlando, Florida 32836

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
MTech Acquisition Corp., a Delaware corporation (the “Company” or “MTech”), and
MJ Freeway, LLC, a Colorado limited liability company (“MJF”), pursuant to that
certain Agreement and Plan of Merger, dated as of October 10, 2018 (as amended,
including on April 17, 2019, the “Transaction Agreement”), by and among MTech,
MJF, MTech Acquisition Holdings Inc., a Delaware Corporation (“Pubco”), and the
other parties thereto, the Company is seeking commitments to purchase shares of
the Company’s Class A Common Stock, par value $0.0001 per share (the “Class A
Common Stock”), for a purchase price of $10.21 per share (the “Purchase Price”).
The Company is offering the shares of Class A Common Stock in a private
placement (the “Offering”) in which the Company expects to issue and sell up to
an aggregate of 1,485,506 shares of Class A Common Stock pursuant to
subscription agreements of even date herewith on substantially the same terms
hereof, except that certain investors participating in the Offering are entering
into separate letter agreements (each, a “Letter Agreement”) with the Company’s
sponsor, MTech Sponsor LLC (the “Sponsor”), and the Company. In connection
therewith, the undersigned, the Company and, as applicable, Pubco agree as
follows:

 

1. Subscription. As of the date written above (the “Subscription Date”), subject
to Section 3(c) below, the undersigned hereby irrevocably subscribes for and
agrees to purchase from the Company such number of shares of Class A Common
Stock as is set forth on the signature page of this Subscription Agreement (the
“Shares”) at the Purchase Price and on the terms provided for herein.

 

2. Closing; Delivery of Shares.

 

a. The closing of the sale of Shares contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction
(the “Transaction Closing”). The Closing shall occur on the date of, and
immediately prior to, the Transaction Closing. Upon (i) satisfaction of the
conditions set forth in Section 4 below and (ii) not less than five (5) business
days’ written notice (which may be via email) from (or on behalf of) the Company
to the undersigned (the “Closing Notice”), which closing notice shall contain
the Company’s wire instructions, that the Company reasonably expects the
Transaction Closing to occur on a date that is not less than five (5) business
days from the date of the Closing Notice, the undersigned shall deliver to the
Company on the closing date specified in the Closing Notice (the “Closing Date”)
the Purchase Price for the Shares subscribed by wire transfer of United States
dollars in immediately available funds to the account specified by the Company
in the Closing Notice against delivery to the undersigned of the Shares free and
clear of any liens or other restrictions whatsoever (other than those arising
under state or federal securities laws), in book-entry form as set forth in
Section 2(b) below.

 

b. Immediately upon the Closing, the Company shall deliver (or cause the
delivery of) the Shares in book-entry form with restrictive legends in the
amount as set forth on the signature page to each of the undersigned as
indicated on the signature page or to a custodian designated by such
undersigned, as applicable, as indicated below.

 



 

 



 

c. Automatically upon the Transaction Closing, the Shares and Backstop Shares
(as defined below) shall be exchanged for shares (the “Pubco Shares”) of Pubco’s
common stock, par value $0.0001 per share (“Pubco Common Stock”), on a
one-for-one basis.

 

3. Backstop.

 

a. Commencing on the date hereof and through 5:00 p.m. Eastern Time on the third
(3rd) business day prior to the Special Meeting (as defined below) (the
“Backstop Deadline”), the undersigned shall (provided it is lawful to do so)
have the right to purchase shares of Class A Common Stock in privately
negotiated transactions with third parties (any shares so purchased, “Backstop
Shares”). On the calendar day immediately following the Backstop Deadline and
promptly at such other times requested by the Company from time to time, the
undersigned shall (i) notify the Company in writing of the number of Backstop
Shares that it has purchased, and (ii) provide the Company, for all Backstop
Shares acquired, all documentary evidence reasonably requested by the Company
and its advisors (including legal counsel) and its transfer agent and proxy
solicitor, in form and substance reasonably acceptable to the Company, to
confirm that (A) the undersigned has purchased all such Backstop Shares, (B) the
seller of such Backstop Shares has provided to the undersigned (x) such seller’s
proxy with respect to all Backstop Shares purchased from such seller for the
matters to be voted upon at the special meeting of the Company’s stockholders to
be held by the Company pursuant to a proxy statement filed by the Company with
the U.S. Securities and Exchange Commission (the “SEC”) in connection with the
Special Meeting, as supplemented by definitive additional materials filed with
the SEC prior to the Special Meeting (the “Proxy Statement”) to approve, among
other matters, the Transaction (including any stockholder meeting held upon an
adjournment prior to the completion thereof, the “Special Meeting”) and (y) an
irrevocable written waiver of such seller’s right to exercise any redemption or
conversion rights with respect to all Backstop Shares purchase from such seller
pursuant to the Redemption (as defined below) and (C) that the undersigned has
complied with its obligations under Section 3(b) below.

 

b. The undersigned covenants and agrees that until the earlier of (i) the
Transaction Closing or (ii) the date on which the Transaction Agreement is
terminated in accordance with its terms, it shall (A) not, directly or
indirectly, transfer (whether by sale, redemption, disposition or monetization
in any manner whatsoever, including though redemption election or any derivative
transactions) any Backstop Shares that it owns or otherwise acquires, (B) vote
at the Special Meeting all of the Backstop Shares that it owns or acquires, or
otherwise has proxy rights with respect to, in favor of the Transaction, and
each of the other proposals of the Company set forth in the Proxy Statement, and
(C) waive and not exercise any rights that it may have to redeem or convert any
Backstop Shares that owns or acquires in connection with the redemption
conducted by the Company in connection with the Transaction in accordance with
the Company’s organizational documents and the Prospectus (the “Redemption”).

 

 

c. Any Backstop Shares acquired and held by the undersigned in accordance with
this Section 3, and for which the undersigned otherwise complies with its
obligations under this Section 3, shall at the sole election of the undersigned,
reduce the number of Shares required to be purchased by the undersigned pursuant
to Section 1 above.

 

4. Closing Conditions. In addition to the condition set forth in the first
sentence of Section 2(a) and 2(b) above, the Closing are also subject to the
satisfaction or valid waiver by each party of the conditions that, on the
Closing Date:







 

a. no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

 



2

 



 

b. all representations and warranties of the Company and the undersigned
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date (except for representations and warranties made as of a specific
date, which shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect, which representations and warranties shall be true in all
respects) as of such date), and consummation of the Closing, shall constitute a
reaffirmation by each of the Company and the undersigned of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date;

 

c. no applicable governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and

 

d. all conditions precedent to the Transaction Closing set forth in Article 7 of
the Transaction Agreement, shall have been satisfied or waived (other than those
conditions which, by their nature, are to be satisfied at the Transaction
Closing).

 

5. Company Representations and Warranties. The Company represents and warrants
to the undersigned that:

 

a. As of the date hereof, the Company is a Delaware corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Immediately following the Transaction Closing under the Transaction Agreement,
the Company will be a Delaware corporation, validly existing and in good
standing under the laws of the State of Delaware. The Company has the corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

 

b. The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Certificate of
Incorporation (as amended) or under the laws of the State of Delaware.

 

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable against the Company in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 



3

 



 

d. The issuance and sale of the Shares and the compliance by the Company with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein will be done in accordance with the NASDAQ marketplace rules
and will not conflict with or result in a material breach or material violation
of any of the terms or provisions of, or constitute a material default under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
of the property or assets of the Company or any of its subsidiaries pursuant to
the terms of (i) any indenture, mortgage, deed of trust, loan agreement,
license, lease or any other agreement or instrument to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
is subject, which would have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Company (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of the Company to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
material violation of the provisions of the organizational documents of the
Company; or (iii) result in any violation of any statute or any judgment, order,
rule or regulation of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its properties that
would have a Material Adverse Effect or materially affect the validity of the
Shares or the legal authority of the Company to comply with this Subscription
Agreement; subject, in the case of the foregoing clauses (i) and (iii) with
respect to the consummation of the transactions therein contemplated.

  

e. The Company understands that the foregoing representations and warranties
shall be deemed material and to have been relied upon by the undersigned.

 

f. The Company is not, and immediately after receipt of payment for the Shares,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

g. Assuming the accuracy of the subscriber representations and warranties set
forth in Section 6, in connection with the offer, sale and delivery of the
Shares in the manner contemplated by this Agreement, it is not necessary to
register the Shares under the Securities Act.

 

6. Subscriber Representations, Warranties and Covenants. The undersigned
represents and warrants to the Company that:

 

a. At the time the undersigned was offered the Shares, it was, and as of the
date hereof, the undersigned is (i) an institutional “accredited investor”
(within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
of 1933, as amended (the “Securities Act”), as indicated in the questionnaire
attached as Annex A hereto, and (ii) is acquiring the Shares only for his, her
or its own account and (iii) not for the account of others, and not on behalf of
any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act.

 

b. The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares delivered at the Closing, have not been
registered under the Securities Act. The undersigned understands that the Shares
may not be resold, transferred, pledged or otherwise disposed of by the
undersigned absent an effective registration statement under the Securities Act
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates representing the Shares delivered at the Closing, shall contain a
legend to such effect. The undersigned acknowledges that the Shares will not be
eligible for resale pursuant to Rule 144A promulgated under the Securities Act.
The undersigned understands and agrees that the Shares, until registered under
an effective registration statement, will be subject to transfer restrictions
and, as a result of these transfer restrictions, the undersigned may not be able
to readily resell the Shares and may be required to bear the financial risk of
an investment in the Shares for an indefinite period of time. The undersigned
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Shares.

 



4

 



 

c. The undersigned understands and agrees that the undersigned is purchasing
Shares directly from the Company. The undersigned further acknowledges that
there have been no representations, warranties, covenants and agreements made to
the undersigned by the Company, or any of its officers or directors, expressly
(other than those representations, warranties, covenants and agreements included
in this Subscription Agreement) or by implication.

 

d. The undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the
Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

e. The undersigned acknowledges and agrees that the undersigned has received
such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares and any Backstop Shares. Without
limiting the generality of the foregoing, the undersigned acknowledges that it
has reviewed (i) the Company’s Registration Statement on Form S-4 filed with the
SEC, and (ii) the Company’s other filings with the SEC ((i) and (ii) together,
the “Company SEC Filings”). The undersigned represents and agrees that the
undersigned and the undersigned’s professional advisor(s), if any, have had the
full opportunity to ask the Company’s management questions, receive such answers
and obtain such information as the undersigned and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares and any Backstop Shares. The undersigned has
conducted its own investigation of the Company and the Shares and the Backstop
Shares and the undersigned has made its own assessment and have satisfied itself
concerning the relevant tax and other economic considerations relevant to its
investment in the Shares and any Backstop Shares. The undersigned further
acknowledges that the information contained in the Company SEC Filings subject
to change, and that any changes to the information contained in the Company SEC
Filings, including, without limitation, any changes based on updated information
or changes in terms of the Transaction, shall in no way affect the undersigned’s
obligation to purchase the Shares hereunder, except as otherwise provided
herein.

 

f. The undersigned became aware of this Offering of the Shares solely by means
of direct contact between the undersigned and the Company or a representative of
the Company, and the Shares were offered to the undersigned solely by direct
contact between the undersigned and the Company or a representative of the
Company. The undersigned acknowledges that the Company represents and warrants
that the Shares (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws. The undersigned has a substantive pre-existing
relationship with the Company, MTech, MJF or their respective affiliates for
this Offering of the Shares.

 

g. The undersigned acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares and any Backstop
Shares, including those set forth in the Company SEC Filings. The undersigned is
able to fend for itself in the transactions contemplated herein and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares and any Backstop
Shares, and the undersigned has sought such accounting, legal and tax advice as
the undersigned has considered necessary to make an informed investment
decision.

 

h. Alone, or together with any professional advisor(s), the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and any Backstop Shares and determined that the Shares and Backstop
Shares are a suitable investment for the undersigned and that the undersigned is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of the undersigned’s investment in the Company. The undersigned
acknowledges specifically that a possibility of total loss exists.

 



5

 



 

i. In making its decision to purchase the Shares and any Backstop Shares, the
undersigned has relied solely upon independent investigation made by the
undersigned.

 

j. The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of this Offering of the Shares or made any
findings or determination as to the fairness of this investment or the accuracy
or adequacy of the Company SEC Filings.

 

k. The undersigned has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

 

l. The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

 

m. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

n. The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the undersigned is
permitted to do so under applicable law. If the undersigned is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
undersigned maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the undersigned and used to purchase the Shares
and any Backstop Shares were legally derived.

 



6

 



 

7. Registration Rights. Pubco agrees that, within thirty (30) calendar days
after the Closing Date, Pubco (or its successor) will file with the SEC (at
Pubco’s sole cost and expense) a registration statement registering the resale
of the Pubco Shares (the “Registration Statement”), and Pubco shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof. Pubco agrees that it
will cause such Registration Statement or another registration statement (which
may be a “shelf” registration statement) to remain effective until the earlier
of (i) two (2) years from the issuance of the Shares, or (ii) on the first date
on which the undersigned can sell all of its Shares (or shares received in
exchange therefor) under Rule 144 of the Securities Act without limitation as to
the manner of sale or the amount of such securities that may be sold. The
undersigned agrees to disclose its beneficial ownership, as determined in
accordance with Rule 13d-3 of the Securities Exchange Act of 1934, as amended,
of Pubco Shares to Pubco (or its successor) upon request to assist Pubco in
making the determination described above. Pubco’s obligations to include the
Pubco Shares in the Registration Statement are contingent upon the undersigned
furnishing in writing to Pubco such information regarding the undersigned, the
securities of Pubco held by the undersigned and the intended method of
disposition of the Pubco Shares as shall be reasonably requested by Pubco to
effect the registration of the Pubco Shares, and shall execute such documents in
connection with such registration as Pubco may reasonably request that are
customary of a selling stockholder in similar situations. Pubco may delay filing
or suspend the use of any such registration statement if it determines that in
order for the registration statement to not contain a material misstatement or
omission, an amendment thereto would be needed, or if such filing or use could
materially affect a bona fide business or financing transaction of Pubco or
would require premature disclosure of information that could materially
adversely affect the Pubco; provided, that, Pubco shall use commercially
reasonable efforts to make such registration statement available for the sale by
the undersigned of such securities as soon as practicable thereafter.

 

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (c) the transactions contemplated by this Subscription
Agreement are not consummated prior to July 31, 2019; provided that nothing
herein will relieve any party from liability for any willful breach hereof prior
to the time of termination, and each party will be entitled to any remedies at
law or in equity to recover losses, liabilities or damages arising from such
breach. The Company shall notify the undersigned of the termination of the
Transaction Agreement promptly after the termination of such agreement.

 



7

 



 

9. Trust Account Waiver. Reference is made to the final prospectus of MTech,
dated as of January 29, 2018 and filed with the SEC (File No. 333-221957) on
January 29, 2018 (the “Prospectus”). The undersigned hereby represents and
warrants that it has read the Prospectus and understands that MTech has
established a trust account (the “Trust Account”) containing the proceeds of its
initial public offering (the “IPO”) and the overallotment shares acquired by its
underwriters and from certain private placements occurring simultaneously with
the IPO (including interest accrued from time to time thereon) for the benefit
of MTech’s public stockholders (including overallotment shares acquired by
MTech’s underwriters, and any shares issued by Pubco in exchange for any of the
foregoing shares pursuant to the Transaction, the “Public Stockholders”), and
that, except as otherwise described in the Prospectus, MTech may disburse monies
from the Trust Account only: (a) to the Public Stockholders in the event they
elect to redeem their MTech shares in connection with the consummation of
MTech’s initial business combination (as such term is used in the Prospectus)
(the “Business Combination”) or in connection with an extension of its deadline
to consummate a Business Combination, (b) to the Public Stockholders if MTech
fails to consummate a Business Combination within eighteen (18) months after the
closing of the IPO, (c) with respect to any interest earned on the amounts held
in the Trust Account, as necessary to pay any franchise or income taxes and up
to $15,000 in liquidation expenses, or (d) to MTech after or concurrently with
the consummation of a Business Combination. For and in consideration of the
Company and Pubco entering into this Subscription Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned hereby agrees on behalf of itself and its
affiliates that, notwithstanding anything to the contrary in this Subscription
Agreement, neither the undersigned nor any of its affiliates do now or shall at
any time hereafter have any right, title, interest or claim of any kind in or to
any monies in the Trust Account or distributions therefrom, or make any claim
against the Trust Account (including any distributions therefrom), regardless of
whether such claim arises as a result of, in connection with or relating in any
way to, this Subscription Agreement or any proposed or actual business
relationship between MTech, Pubco or their respective Representatives, on the
one hand, and the undersigned or its Representatives, on the other hand, or any
other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (collectively, the “Released
Claims”). The undersigned on behalf of itself and its affiliates hereby
irrevocably waives any Released Claims that the undersigned or any of its
affiliates may have against the Trust Account (including any distributions
therefrom) now or in the future as a result of, or arising out of, any
negotiations, contracts or agreements with MTech, Pubco or their respective
Representatives and will not seek recourse against the Trust Account (including
any distributions therefrom) for any reason whatsoever (including for an alleged
breach of this Subscription Agreement or any other agreement with MTech, Pubco
or their respective affiliates). The undersigned agrees and acknowledges that
such irrevocable waiver is material to this Subscription Agreement and
specifically relied upon by MTech, Pubco, and their respective affiliates to
induce the Company and Pubco to enter in this Subscription Agreement, and the
undersigned further intends and understands such waiver to be valid, binding and
enforceable against the undersigned and each of its affiliates under applicable
law. To the extent the undersigned or any of its affiliates commences any action
or proceeding based upon, in connection with, relating to or arising out of any
matter relating to MTech, Pubco or their respective Representatives, which
proceeding seeks, in whole or in part, monetary relief against MTech, Pubco or
their respective Representatives, the undersigned hereby acknowledges and agrees
that the undersigned’s and its affiliates’ sole remedy shall be against funds
held outside of the Trust Account and that such claim shall not permit the
undersigned or its affiliates (or any person claiming on any of their behalves
or in lieu of any of them) to have any claim against the Trust Account
(including any distributions therefrom) or any amounts contained therein. In the
event the undersigned or any of its affiliates commences any action or
proceeding based upon, in connection with, relating to or arising out of any
matter relating to MTech, Pubco or their respective Representatives, which
proceeding seeks, in whole or in part, relief against the Trust Account
(including any distributions therefrom) or the Public Stockholders, whether in
the form of money damages or injunctive relief, MTech, Pubco and their
respective Representatives, as applicable, shall be entitled to recover from the
undersigned and its affiliates the associated legal fees and costs in connection
with any such action in the event MTech, Pubco or their respective
Representatives, as applicable, prevails in such action or proceeding. For
purposes of this Subscription Agreement, “Representatives” with respect to any
person shall mean such person’s affiliates and its and its affiliate’s
respective directors, officers, employees, consultants, advisors, agents and
other representatives. Notwithstanding anything to the contrary contained in
this Subscription Agreement, the provisions of this Section 9 shall survive the
Closing or any termination of this Subscription Agreement and last indefinitely.

 

10. Miscellaneous.

 

a. Neither this Subscription Agreement nor any rights that may accrue to the
undersigned hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned by the undersigned without the prior written consent of
the Company and Pubco, and any purported transfer or assignment without such
consent shall be null and void ab initio.

 

b. The Company may request from the undersigned such additional information as
the Company may deem necessary to evaluate the eligibility of the undersigned to
acquire the Shares, and the undersigned shall provide such information to the
Company upon such request, it being understood by the undersigned that the
Company may without any liability hereunder reject the undersigned’s
subscription prior to the Closing Date in the event the undersigned fails to
provide such additional information requested by the Company to evaluate the
undersigned’s eligibility or the Company determines that the undersigned is not
eligible.

 



8

 



 

c. The undersigned acknowledges that the Company, Pubco and others will rely on
the acknowledgments, understandings, agreements, representations and warranties
of the undersigned contained in this Subscription Agreement. Prior to the
Closing, the undersigned agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate. The undersigned agrees that the purchase by
the undersigned of Shares from the Company will constitute a reaffirmation of
the acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the undersigned as of the time of
such purchase.

 

d. Each of the Company and Pubco is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby. The
undersigned shall consult with the Company and Pubco in issuing any press
release or making any other similar public statement with respect to the
transactions contemplated hereby, and the undersigned shall not issue any such
press release or make any such public statement without the prior consent (such
consent not to be unreasonably withheld or delayed) of the Company and Pubco,
provided that the consent of the Company and Pubco shall not be required to the
extent that such disclosure is required by law, in which case the undersigned
shall promptly provide the Company and Pubco with prior notice of such
disclosure.

 

e. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof
(other than, if applicable, a Letter Agreement with the undersigned, and the
Confidentiality Agreement entered into by MTech and the undersigned). This
Subscription Agreement shall not confer any rights or remedies upon any person
other than the parties hereto, and their respective successor and assigns.

 

h. This Subscription Agreement shall be binding upon, and inure to the benefit
of the parties hereto and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

k. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 



9

 



 

l. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

m. All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given (i) when delivered in person, (ii) when
delivered by facsimile or email, with affirmative confirmation of receipt, (iii)
one business day after being sent, if sent by reputable, internationally
recognized overnight courier service or (iv) three (3) business days after being
mailed, if sent by registered or certified mail, in each case to the applicable
party at the following addresses (or at such other address for a party as shall
be specified by like notice):

 

Notice to the Company shall be given to:

 

MTech Acquisition Corp.
10124 Foxhurst Court
Orlando, Florida 32836
Attention: Scott Sozio, Chief Executive Officer
Email: scott@vandykeholdings.com
Telephone: (407) 345-8332

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP 
1345 Avenue of the Americas
New York, New York 10105
Attention: Tamar Donikyan, Esq.
Email: tdonikyan@egsllp.com
Telephone: (212) 370-1300

 

Notice to Pubco shall be given to:

 

MTech Acquisition Holdings, Inc.
10124 Foxhurst Court
Orlando, Florida 32836
Attention: Scott Sozio, Chief Executive Officer
Email: scott@vandykeholdings.com
Telephone: (407) 345-8332

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP 
1345 Avenue of the Americas
New York, New York 10105
Attention: Tamar Donikyan, Esq.
Email: tdonikyan@egsllp.com
Telephone: (212) 370-1300

 

and

 

MJ Freeway, LLC
1601 Arapahoe St.
Denver, CO 80202
Attention: Jessica Billingsley
Email: jessica@mjfreeway.com
Telephone: (888) 932-6537

 

and

 

Graubard Miller
The Chrysler Building
405 Lexington Avenue, 11th Floor
New York, New York 10174-1101
Attention: David Alan Miller, Esq.
Email: DMiller@graubard.com
Telephone: (212) 818-8661

 

Notice to the undersigned shall be given to the address underneath the
undersigned’s name on the signature page hereto.

 



10

 



 

n. The headings set forth in this Subscription Agreement are for convenience of
reference only and shall not be used in interpreting this Subscription
Agreement. In this Subscription Agreement, unless the context otherwise
requires: (i) whenever required by the context, any pronoun used in this
Subscription Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (ii) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding or succeeding such term and shall be deemed in each case to be
followed by the words “without limitation”; and (iii) the words “herein”,
“hereto” and “hereby” and other words of similar import in this Subscription
Agreement shall be deemed in each case to refer to this Subscription Agreement
as a whole and not to any particular portion of this Subscription Agreement. As
used in this Subscription Agreement, the term: (x) “business day” shall mean any
day other than a Saturday, Sunday or a legal holiday on which commercial banking
institutions in New York, New York are authorized to close for business; (y)
“person” shall refer to any individual, corporation, partnership, trust, limited
liability company or other entity or association, including any governmental or
regulatory body, whether acting in an individual, fiduciary or any other
capacity; and (z) “affiliate” shall mean, with respect to any specified person,
any other person or group of persons acting together that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with such specified person (where the term “control” (and
any correlative terms) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by contract or otherwise).
For the avoidance of doubt, any reference in this Subscription Agreement to an
affiliate of MTech will include the Sponsor.

 

11. Post-Closing Option. Commencing on the first business day after the
Transaction Closing and terminating on the date that is sixty (60) calendar days
following the Transaction Closing, the undersigned shall have the option (the
“Option”) to purchase additional shares (the “Option Shares”) of Pubco Common
Stock, up to an amount of Option Shares equal to the aggregate of the Shares
purchased by the undersigned in the Offering and the Backstop Shares acquired,
held and maintained by the undersigned in accordance with Section 3, at a price
per Option Share equal to $10.21 (with the number of Option Shares and price per
share subject to equitable adjustment for stock splits, stock dividends,
combinations, recapitalizations and the like after the after the Transaction
Closing). The closing of the purchase of the Option Shares, if any, shall be
subject to (i) the conditions set forth in clauses (a) through (c) of Section 4
hereof (with any reference to the Shares contained therein instead being a
reference to the Option Shares) and, (ii) to the extent required by Nasdaq
Capital Market rules and regulations, approval of Pubco’s shareholders. In
addition, the Option Shares, if any, shall subject to the terms and conditions
set forth therein, have the registration rights set forth in Section 7 hereof.
Further, in the event that the Option Shares are purchased and sold, the Option
Shares shall be registered for resale on a registration statement to be filed by
Pubco with the SEC within thirty (30) calendar days after the closing of the
purchase of the Option Shares, and otherwise in accordance with Section 7
herein.

 

12. Non-Reliance and Exculpation. The undersigned acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person other than the statements, representations and warranties
contained in this Subscription Agreement in making its investment or decision to
invest in the Company. The undersigned agrees no other purchaser pursuant to
this Subscription Agreement or any other Subscription Agreement related to the
private placement of the Shares or any Backstop Shares (including the respective
controlling persons, members, officers, directors, partners, agents, or
employees of any purchaser), shall be liable to any other purchaser pursuant to
this Subscription Agreement or any other Subscription Agreement related to the
private placement of the Shares or any Backstop Shares for any action heretofore
or hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares or any Backstop Shares.

 

{SIGNATURE PAGES FOLLOW}

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 



  MTECH ACQUISITION CORP.         By:         Name: Scott Sozio     Title: Chief
Executive Officer         MTECH ACQUISITION HOLDINGS INC.         By:      
Name: Scott Sozio     Title: Chief Executive Officer



 



{Signature Page to Subscription Agreement}

 



 

 

 

[PURCHASER SIGNATURE PAGES TO SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name(s) of Subscriber:
                                                                                                                                                                 

 

Signature of Authorized Signatory of Subscriber:
                                                                                                                  

 

Name of Authorized Signatory:
                                                                                                                                                        

 

Title of Authorized Signatory:
                                                                                                                                                        

 

Address for Notice to Subscriber:

 

 

 



 

Attention:
                                                                                                                                                                           

Email:
                                                                                                                                                                                    

Facsimile No.:
                                                                                                                                                                           

Telephone No.:
                                                                                                                                                                       

 

Address for Delivery of Shares to Subscriber (if not same as address for
notice):

 

                                                                                                                                                                                              

 

                                                                                                                                                                                                  

 

                                                                                                                                                                                                  

 

Subscription Amount: $                                             

 

Number of Shares:                                           

 

EIN Number:                                                         

 



{Signature Page to Subscription Agreement}

 



 

 



 

ANNEX A

 

Capitalized terms used and not defined in this ANNEX A shall have the meanings
given in the Subscription Agreement to which this ANNEX A is attached.

 

The undersigned represents and warrants that the undersigned is an “accredited
investor” (an “Accredited Investor”) as such term is defined in Rule 501(a) of
Regulation D under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), for one or more of the reasons specified below (please check all boxes
that apply):

 

For Natural Persons

 

☐The undersigned is a natural person and (please check all boxes that apply):

 

☐has an individual net worth (determined by subtracting total liabilities from
total assets), or joint net worth with the undersigned’s spouse, in excess of
$1,000,000;

(excluding undersigned’s primary residence and indebtedness thereon up to the
gross value of such residence, except that if the amount of such indebtedness
outstanding at the time of undersigned’s execution of the Subscription Agreement
exceeds the amount of such indebtedness outstanding 60 days before such time,
other than as a result of the acquisition of the primary residence, the amount
of such excess shall be included as a liability in the determination of
undersigned’s net worth); and/or

 

☐had an individual income in excess of $200,000 (or a joint income together with
the undersigned’s spouse in excess of $300,000) in each of the two most recently
completed calendar years, and reasonably expects to have an individual income in
excess of $200,000 (or a joint income together with the undersigned’s spouse in
excess of $300,000) in the current calendar year.

 

For Entities

 

☐The undersigned is an  entity and (please check all boxes that apply):

 

☐is a corporation, partnership, limited liability company, Massachusetts or
similar business trust or organization described in Section 501(c)(3) of the
U.S. Internal Revenue  Code  of  1986,  as  amended,  not  formed  for  the
 specific  purpose  of acquiring securities in the Company that has total assets
in excess of $5,000,000;

 

☐is a bank as defined in Section 3(a)(2) of the Securities Act, a savings and
loan association, or other institution defined in Section 3(a)(5)(A) of the
Securities Act acting in either its individual or fiduciary capacity (this
includes a trust for which a bank acts as trustee and exercises investment
discretion with respect to the trust’s decision to invest in the Company);

 

☐is a broker dealer registered pursuant to Section 15 of the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

 

12

 

 

☐is an insurance company as defined in Section 2(a)(13) of the Securities Act;

 

☐is an investment company registered under the U.S. Investment Company Act of
1940, as amended (the “Investment Company Act”), or a business development
company as defined in Section 2(a)(48) of the Investment Company Act;

 

☐is  a  Small  Business  Investment  Company licensed  by the  U.S.  Small
 Business Administration under Section 301(c) or (d) of the U.S. Small Business
Investment Act of 1958, as amended;

 

☐is a plan established and maintained by a state, its political subdivisions, or
an agency or instrumentality of a state or its political subdivisions, for the
benefit of employees, having total assets in excess of $5,000,000;

 

☐is an employee benefit plan within the meaning of the U.S. Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (a) for which the investment
decision to acquire securities in the Company is being made by a plan fiduciary,
as defined in Section 3(21) of ERISA, that is either a bank, savings and loan
association, insurance company, or registered investment adviser, (b) which has
total assets in excess of $5,000,000, or (c) which is self-directed, with the
investment decisions made solely by persons who are Accredited Investors;

 

☐is a private business development company as defined in Section 202(a)(22) of
the U.S. Investment Advisers Act of 1940, as amended;

 

☐is a trust not formed for the specific purpose of acquiring securities in the
Company with total assets in excess of $5,000,000 and directed by a person who
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of investing in the Company;

 

☐is a revocable trust (including a revocable trust formed for the specific
purpose of acquiring securities in the Company) and the grantor or settlor of
such trust is an Accredited Investor; and/or

 

☐is an entity in which each equity owner is an Accredited Investor.

 

 

13



 

 

